In an action brought in the Municipal Court of the City of New York, Borough of Queens, to recover the face amount of a life insurance policy, the complaint was dismissed after trial by the court without a jury, and judgment was entered thereon. The appeal is by permission of this court from an order of the Appellate Term which reversed said judgment and directed judgment in favor of respondent. Order unanimously affirmed, with costs. In answer to a question in her application for insurance the assured revealed that she had consulted doctors, or received medical treatment, in addition to what she had disclosed in answer to prior questions in said application. The failure to furnish details not requested by appellant did not constitute a misrepresentation. Present — Beldock, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.